Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest art is Huang (US 2013/0225444), cited in the last Office Action.  Huang discloses the claimed limitations regarding forming a structure for culturing cells.  Specifically, Huang discloses using a cell transfection device to culture and transfect cells attached to a porous membrane (page 2, paragraph [0033]).  Figure 6 and paragraph [0040] show that the cell culture device reads on the claimed ‘structure for culturing cells’:  the porous membrane reads on the ‘growth medium regions,’ the cell culture chambers read on the ‘pores’, the cell culture plate is the ‘non-growth medium’, the surfaces (1) of the inner walls of the cell culture chambers are rendered hydrophilic, the rest of the surfaces (2) are rendered hydrophobic.  See pages 8-9 of the last Office Action.
Huang differs from the claimed invention in that Huang does not disclose the steps regarding a first optical waveguide and a second optical waveguide as recited in claim 12, including the steps of passing light from the second optical waveguide through the cells of the sample to the first optical waveguide and measuring an amount of light emitted from the first optical waveguide.  In the amendment filed December 6, 2021, claim 12 has been amended to incorporate the limitations of claims 17-19 as well as adding the new limitation of “passing the light from the second optical waveguide through the cells of the sample to the first optical waveguide.”  
Thomas (US 2013/0143254) was cited in the last Office Action for recognizing that for cells cultured in a multi-well plate, the cells cultured can be monitored which includes monitoring changes in light (includes optical property of the cells) that may be attributed to cell toxicity, cell proliferation, morphological changes and the like (paragraph [0008]).  This monitoring can be performed with an optical reader (paragraph [0083]).  However, Thomas does not disclose the claimed limitations regarding a first and second optical waveguide as recited in amended claim 12.  
Picard (US 2004/0091397) was cited in the last Office Action to render obvious the limitations regarding the first and second optical waveguides (limitations of claims 18 and 19).  Picard discloses a multiwell device and a method for using the device for detecting in a label-free manner an object, including cells (paragraph [0008]).  The device uses a grating-based planar waveguide sensor for detecting the presence of cells on the surface of a lower chamber of their multiwell device (paragraph [0031]).  Figure 3 shows the configuration with a cell (122a) on the surface (112) of a waveguide (302), and a diffraction grating (306) and a substrate (304) being just below the waveguide (paragraphs [0031]-[0032]).  In providing the grating-based planar waveguide sensor of Picard in each cell culture chamber when practicing the method rendered obvious by Huang and Thomas (as proposed in the rejection under 35 U.S.C. 103 of claims 18 and 19 in the last Office Action), then multiple optical waveguides, including a first optical waveguide and a second optical waveguide, are provided which are not directly connected to each other.  However, this modification of Huang and Thomas in view of Picard does not teach or suggest the new limitation in claim 12 of “passing the light from the second optical waveguide through cells of the sample to the first optical waveguide.”  
Picard teaches that the grating-based planar waveguide sensor includes a waveguide that forms the surface of the lower chamber of the device that is contacted by cells (paragraph [0032]).  The diffraction grating in-couples light that is shown by a light source, and changes in the refractive index of the waveguide caused by the cells of the substrate can be detected by observing changes in the out-coupled light at a detector (paragraph [0032]).  From Figure 3, the light source and detector are both below the device.  It is evident from Figure 3 and paragraph [0032] of Picard that light is delivered from the light source to the single waveguide (302) and then light is delivered to the detector.  There is no “passing the light from the second optical waveguide through cells of the sample to the first optical waveguide” as claimed.
The prosecution history of 16/675,347, which is the divisional of the instant application, has been considered.  Chakravarty (US 2014/0378328. Listed on IDS filed 3/31/22), cited in the prosecution of 16/675,347, is found to not disclose or render obvious the instant claims.  Chakravarty discloses two optical waveguides 1450 in Figures 14A-14B and two optical waveguides 1650 in Figures 16A-16B.  Figure 14A shows that light travels from the light source 1410 and then through (in this order) fibers 1450 (reading on a ‘waveguide’), a polarizer 1420, fibers 1450 (reading on a second ‘waveguide’), a photonic crystal sensor chip 1430, fibers 1450 (reading on a third ‘waveguide’), and finally to detector 1440 (paragraph [0073]).  However, Chakravarty does not disclose the limitation of instant claim 12 of “passing the light from the second optical waveguide through cells of the sample to the first optical waveguide.”  
Regarding the rejection under 35 U.S.C. 101 of claim 13, since the steps of claim 12 are not well known, routine, conventional activity (as supported by the fact that the references discussed above, alone or in combination, do not render obvious claim 12), then they amount to significantly more than the judicial exception (the comparing step which is an abstract idea) of claim 13.  Therefore, the rejection under 35 U.S.C. 101 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                              

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651